DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN-205044633-U (citation is made from the attached machine English translation document) in view of Silvanto et al. US Patent No. 10,642,327.
Regarding claim 1, Lie teaches a rear view assembly (Figs. 1 to 11: depicts rear view mirror) comprising: 
a housing (Fig. 1: cover 102) including a mount (bracket 103) extending therefrom; 
a circuit board (PCB board 105) disposed within the housing (102) (see Fig. 6); 
an air mover (fan 106), the air mover configured draw ambient air from an inlet into the housing (para [0015] and [0061-0062]); 
a channel disposed within the housing, wherein the channel is in fluid communication with the air mover (106) and configured to direct the air drawn into the housing (102) (para [0055]); and
 an outlet (heat dissipation hole 107) in fluid connection with the channel and adjacent to the mount (103) (see Fig. 2): . 

Lie and Silvanto are related with respect to cooling system for a display.
Silvanto teaches a cooling system (title and Fig. 7: 30) comprising an air mover (Fig.7 and col. 5 lines 60-65: blower/fan 30A), a housing (Fig. 7: 12), heatsink disposed proximate to air mover (Fig. 7 and col. 5 lines 60-65: “Cooling system 30 may include components such as fan(s) 30A (sometimes referred to as blowers) and heat-sink fins 30B or other heatsink structures”) and air mover configured to direct the air drawn into the housing across a top portion of the heatsink (col. 5 lines 52-57: “As an example, housing 12 may having airflow openings that are configured to form airflow entrance port(s) 12FA (e.g., air cooling entrance ports) and/or airflow exit port(s) 12FB (e.g., air cooling exit ports). Air cooling ports may be formed in upper and lower portions of housing 12 of FIG. 7 and/or in other suitable portions of housing 12.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device of Lie by utilizing the heatsink proximate to the air blower as taught by Silvanto in order to increases the heat flow away from the device, thus by the durability of the electronic device (in this case rearview mirror) will be extended.  
Regarding claim 2, Lie teaches the rear view assembly of claim 1, further comprising: a display device configured to display an image of an external scene of a vehicle (para [0052]). 
Regarding claim 3, Lie teaches the rear view assembly of claim 1, wherein the inlet is disposed below the air mover and adjacent to a lower button assembly (para [0061] and [0081]). 
Regarding claim 4, the combination of Lie teaches the rear view assembly of claim 1, and Silvanto further teaches wherein the air mover is coupled with the heatsink (Fig. 7 and col. 5 lines 60-65: “Cooling system 30 may include components such as fan(s) 30A (sometimes referred to as blowers) and heat-sink fins 30B or other heatsink structures”). 
Regarding claim 6, Lie teaches the rear view assembly of claim 1, wherein the channel is at least partially defined by flanges integrally formed with an inside surface of a rear wall of the housing (para [0055]: “a plurality of spaces are also arranged on each side of the lower cover 102 to form an air convection channel to achieve a good ventilation and heat dissipation effect.”). 
Regarding claim 7, Lie teaches the rear view assembly of claim 1, further comprising: vents (107) that are in fluid communication with the channel, wherein the vents are positioned proximate a mount aperture defined through the housing (para [0062]). 
Regarding claim 8, Lie teaches the rear view assembly of claim 1, wherein the air mover (106) and the channel are in fluid communication with the inlet (111) defined through a lower portion of the housing (para [0062]). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie and Silvanto as applied to claim 1 above, and further in view of Baumann et al. US 2014/0139902.
Regarding claim 5, the combination of Lie and Silvanto teaches the rear view assembly of claim 1, however, both fails to teach further comprising: an electro-optic assembly operable between generally clear and generally darkened states. 
In the same field of endeavor, Baumann teaches a rearview mirror (para [0011]) comprising an electro-optic assembly operable between generally clear and generally darkened states (para [0184] and [0188]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rear view assembly of Lie and Silvanto by . 
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN-205044633-U (citation is made from the attached machine English translation document) in view of Silvanto et al. US Patent No. 10,642,327 and Baumann et al. US 2014/0139902.
Regarding claim 9, Lie teaches a rear view assembly (Figs. 1 to 11: depicts rear view mirror) comprising: 
a housing (Fig. 1: cover 102) and 
a display module (para [0052]: control program); a circuit board (PCB board 105) disposed within the housing (102) (see Fig. 6); 
an air mover (fan 106), the air mover configured to draw ambient air from an inlet into the housing (para [0015] and [0061-0062]); 
a channel in fluid communication with the air mover (106) and configured to direct the air drawn into the housing (107) (para [0055]) across a top portion of the heatsink; and 
an outlet (heat dissipation hole 107) in a rear wall of the housing (102) (see Fig. 2). 
Lie fails to teach a heatsink disposed proximate to the air mover.
Lie and Silvanto are related with respect to cooling system for a display.
Silvanto teaches a cooling system (title and Fig. 7: 30) comprising an air mover (Fig.7 and col. 5 lines 60-65: blower/fan 30A), a housing (Fig. 7: 12), heatsink disposed proximate to air mover (Fig. 7 and col. 5 lines 60-65: “Cooling system 30 may include components such as fan(s) 30A (sometimes referred to as blowers) and heat-sink fins 30B or other heatsink structures”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device of Lie by utilizing the heatsink proximate to 
The combination of Lie and Silvanto fails to teach a housing having an electro-optic assembly. 
In the same field of endeavor, Baumann teaches a rearview mirror (para [0011]) comprising an electro-optic assembly (para [0184] and [0188]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rear view assembly of Lie and Silvanto by utilizing the claimed electro-optic in order to provide glare protection for the driver from light emanating from the headlights of vehicles approaching from the rear. 
Regarding claim 10, Lie teaches the rear view assembly of claim 9, further comprising: vents (107) that are in fluid communication with the channel (para [0055]: “a plurality of spaces are also arranged on each side of the lower cover 102 to form an air convection channel to achieve a good ventilation and heat dissipation effect.”), wherein the vents (107) are positioned proximate a mount aperture (103) defined through the housing (102) (see Fig. 13). 
Regarding claim 11, the combination of Lie, Silvanto and Baumann teaches the rear view assembly of claim 9, and Baumann further teaches wherein the electro-optic assembly is operable between generally clear and generally darkened states (para [0184] and [0188]). 
Regarding claim 12, Lie teaches the rear view assembly of claim 9, further comprising: a display device configured to display an image of an external scene of a vehicle (para [0052]). 
Regarding claim 13, Lie teaches the rear view assembly of claim 9, wherein the air mover (106) and the channel are in fluid communication with the inlet (111) defined through a lower portion of the housing (para [0062]). 
Regarding claim 14, the combination of Lie teaches the rear view assembly of claim 9, and Silvanto further teaches wherein the air mover is coupled with the heatsink (Fig. 7 and col. 5 lines 60-65: “Cooling system 30 may include components such as fan(s) 30A (sometimes referred to as blowers) and heat-sink fins 30B or other heatsink structures”). 
Regarding claim 15, Lie teaches a rear view assembly (Figs. 1 to 11: depicts rear view mirror) comprising: 
a housing (Fig. 1: cover 102) and 
a display module (para [0052]: control program); 
a circuit board (PCB board 105) disposed within the housing (102) (see Fig. 6); 
an air mover (fan 106), the air mover configured to draw ambient air from an inlet into the housing (para [0015] and [0061-0062]); 
a channel defined by flanges extending from an inside surface of the housing and flanges defined by a support bracket within the housing, wherein the channel is in fluid communication with the air mover (106) and configured to direct the air drawn into the housing across a top portion (para [0055]: “a plurality of spaces are also arranged on each side of the lower cover 102 to form an air convection channel to achieve a good ventilation and heat dissipation effect.”) of the heatsink. 
Lie fails to teach a heatsink disposed proximate to the air mover.
Lie and Silvanto are related with respect to cooling system for a display.
Silvanto teaches a cooling system (title and Fig. 7: 30) comprising an air mover (Fig.7 and col. 5 lines 60-65: blower/fan 30A), a housing (Fig. 7: 12), heatsink disposed proximate to air mover (Fig. 7 and col. 5 lines 60-65: “Cooling system 30 may include components such as fan(s) 30A (sometimes referred to as blowers) and heat-sink fins 30B or other heatsink structures”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device of Lie by utilizing the heatsink proximate to the air blower as taught by Silvanto in order to increases the heat flow away from the device, thus by the durability of the electronic device will be extended.  
The combination of Lie and Silvanto fails to teach a housing having an electro-optic assembly. 
In the same field of endeavor, Baumann teaches a rearview mirror (para [0011]) comprising an electro-optic assembly (para [0184] and [0188]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rear view assembly of Lie and Silvanto by utilizing the claimed electro-optic in order to provide glare protection for the driver from light emanating from the headlights of vehicles approaching from the rear. 
Regarding claim 16, the combination of Lie, Silvanto and Baumann teaches the rear view assembly of claim 15, and Baumann further teaches wherein the electro-optic assembly is operable between generally clear and generally darkened states (para [0184] and [0188]). 
Regarding claim 17, Lie teaches the rear view assembly of claim 15, further comprising: vents (107) that are in fluid communication with the channel, wherein the vents are positioned proximate a mount aperture defined through the housing (para [0062]). 
Regarding claim 18, Lie teaches the rear view assembly of claim 15, further comprising: a display device configured to display an image of an external scene of a vehicle (para [0052]). 
Regarding claim 19, Lie teaches the rear view assembly of claim 15, wherein the air mover (106) and the channel are in fluid communication with the inlet (111) defined through a lower portion of the housing (para [0062]). 
Regarding claim 20, the combination of Lie teaches the rear view assembly of claim 15, and Silvanto further teaches wherein the air mover is coupled with the heatsink (Fig. 7 and col. 5 lines 60-65: “Cooling system 30 may include components such as fan(s) 30A (sometimes referred to as blowers) and heat-sink fins 30B or other heatsink structures”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872